Sweeney, J.
(concurring in part and dissenting in part). We are unable to agree with the majority that there has been a failure to comply with section 3031.
Petitioner’s objection is not that the superintendent failed to give a reason for his recommendation but, rather, the reason given is vague, ambiguous and inadequate, and deprived her of a meaningful opportunity to reply.
She mistakenly equates the requirements of section 3031 to the right to notice and opportunity to be heard and contends that she was denied' procedural and substantive due process of law *177guaranteed ¡by the Fourteenth Amendment. We do not agree. A constitutional right to a meaningful opportunity to refute detailed charges made by the district superintendent would mean a plenary hearing before the board. Section 3031 provides for no such hearing, nor, under the circumstances, would petitioner have a right to a hearing. We view the requirement of giving reasons for the recommendation of discontinuance in this statute as informative only. If such information contains a basis for a constitutionally mandated hearing before the probationary teacher’s services can be terminated, such teacher is so informed and would be entitled to such a hearing before the board. If not, she is not entitled to an itemization of each and every respect in which her performance has been regarded by the superintendent as incompetent, inadequate or unsatisfactory.
While the reason ascribed for petitioner’s termination could have been more explicit, it clearly expressed dissatisfaction with petitioner’s teaching performance. More specifics or itemization of the reasons would not alter this fact, nor does the statute mandate it. This being so, the board had the absolute right to end her employment regardless of specifics. The probationary teacher has never had the right to receive charges against her, nor the right to a hearing, as in the case of a tenured teacher. Section 3031 did not change the law in this respect. We regard as most significant the last paragraph of the section which provides that it shall not be construed as modifying existing law with respect to the rights of probationary teachers.
We, therefore, conclude that under the circumstances herein, the reason given by respondent’s district superintendent for recommending petitioner’s dismissal was adequate and in full compliance with section 3031. Consequently, the judgment should be reversed, and the petition dismissed, on the merits. However, the order denying the motion for a change of venue should be affirmed.
Herlihy, P. J., G-reenblott and Main, JJ., concur in Per Curiam opinion; Sweeney and Larkin, JJ., concur in part and dissent in part in an opinion by Sweeney, J.
Judgment modified, on the law and the facts, by reversing so much thereof as reinstated petitioner in her probationary teaching position and directed that a trial be held on the issue of interim salary and benefits; matter remitted for further proceedings not inconsistent herewith, and, as so modified, affirmed, without costs. Order affirmed, without costs.